DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 7, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 7, 2022 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Mar. 7, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 2015/0277566 A1) in view of Yoneo et al. (US 2001/0030640 A1) and Aurongzeb et al. (US 2018/0267761 A1).
	As to claim 1, Musgrave teaches an electronic device (Musgrave, Abs., an “information handling system including a camera mounted in the side edge surface for detecting gesture by a user in a gesture detecting zone”), comprising: 
	a sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371”) to detect a movement of a hand of a user controlling (Musgrave, FIGS. 3-4, [0045], e.g., “images of the free space gesture 328 are detected and captured by the vision system side mount camera 370 and image sensor 371 for interpretation and transformation into cursor control commands”) a virtual input device (Musgrave, FIGS. 3-4, [0045], e.g., the “free space gesture 328 corresponds to a cursor movement 329 by way of virtual I/O control using the gesture detection system and the methods described herein”); and 
	a processor (Musgrave, FIG. 1, [0024], “CPU 105”) communicatively coupled to (Musgrave, see FIG. 1) the sensor (Musgrave, FIG. 1, [0034], “image sensors 154”), wherein the processor (Musgrave, FIG. 1, [0024], “CPU 105”) is to translate the movement of the hand of the user (Musgrave, FIGS. 3-4, [0045], e.g., “for interpretation and transformation”) detected by the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371”) into a control input to the electronic device and to execute the control input (Musgrave, FIGS. 3-4, [0045], e.g., “into cursor control commands”).  
	Musgrave fails to explicitly teach “a microphone to detect a tapping sound; and a processor communicatively coupled to the microphone wherein the processor is to translate a combination 
	However, Yoneno teaches the concept of a microphone to detect a tapping sound (Isherwood, FIGS. 3(A)-3(B), [0067], “When the tapping sound processor 50 is installed on the screen SC, the microphone 51 presses onto the screen SC”);
	and that the processor is to translate a combination of the movement of the hand of the user detected by the sensor (Yoneno, FIGS. 2 and 6, [0062], “the coordinates detection circuit 420 detects the coordinates of the position P pointed to by the presenter on the display screen, based on the image of the screen SC captured by the camera 410”) and the tapping sound from the microphone (Yoneno, FIGS. 2 and 6, [0079], “the pointing device 30 of this embodiment is capable of seeking the position data that represents the position P on the display screen that is directly pointed to by the presenter using a pointing rod or finger, and inputting it to the computer 10. In addition, it can also input switch data that represent a click, double click or dragging, which are the functions of the mouse button, into the computer 10 in accordance with the number of tapping sounds that occur when the presenter taps on the screen SC. Based on these capabilities, the presenter may easily operate the computer 10 while making a presentation and pointing to the images on the screen SC”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of “interpretation and transformation into cursor control commands” using “image sensors 154” taught by Musgrave to be further performed in combination with the steps of “detecting the coordinates of the position P” and steps of emulating “the functions of the mouse button into the computer 10 in accordance with the number of tapping sounds that occur 
	Musgrave in view of Yoneo fails to explicitly teach the sensor to detect a movement of “a thumb, an index finger, a middle finger, and a pinky finger”; “wherein the processor is to translate a combination of the movement of the hand, the thumb, the index finger, the middle finger, or the pinky finger of the user detected by the sensor and the tapping sound from the microphone”; “wherein a different function is assigned to the movement of the thumb, the index finger, the middle finger, and the pinky finger”.
	However, Aurongzeb teaches the concepts of the sensor to detect a movement of a thumb (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”; Examiner interprets that thumb tap and index tap may be compatible), an index finger (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”), a middle finger (Aurongzeb, FIG. 5, [0030], “middle slide = scroll”), and a pinky finger (Aurongzeb, FIG. 5, [0030], “ring tap = right mouse”; Examiner interprets that ring tap and pinky tap may be compatible to each other);  
	and the concepts that the processor is to translate a combination of the movement of the hand, the thumb, the index finger (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”), the middle finger (Aurongzeb, FIG. 5, [0030], “middle slide = scroll”), or the pinky finger of the user detected by the sensor and the tapping sound from the microphone (Aurongzeb, FIG. 5, [0027], “visual cues captured by camera 18, audible cues captured by microphone 20, hand and finger positions of an end user and historical inputs of an end user”); 
	wherein a different function is assigned to the movement of the thumb (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”; Examiner interprets that thumb tap and index tap may be compatible), the index finger (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”), the middle finger (Aurongzeb, FIG. 5, [0030], “middle slide = scroll”), and the pinky finger (Aurongzeb, FIG. 5, [0030], “ring tap = right mouse”; Examiner interprets that ring tap and pinky tap may be compatible).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “image sensors 154” and “tapping sound processor 50” taught by Musgrave in view of Yoneo to further detect the finger movements, as taught in FIG. 5 of Aurongzeb, in order to provide “information handling system interactions with virtual input devices” (Aurongzeb, [0006]).
As to claim 2, Musgrave teaches the electronic device of claim 1, wherein the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”) comprises a video camera (Musgrave, FIG. 3, [0043], e.g., “side mount camera 370”).
	As to claim 3, Musgrave teaches the electronic device of claim 2, further comprising: 
	a projector (Musgrave, FIG. 6, [0061], “laser projection module 645”) to illuminate an area (Musgrave, FIG. 6, [0061], “opto-virtual projection plane 631”) that defines a field of view of the video camera (Musgrave, see FIG. 6) that defines an area where the movement of the hand of the user can be detected (Musgrave, FIG. 6, [0061], “to represent the virtual working boundaries of the gesture detection plane for the user”).  
As to claim 4, Musgrave teaches the electronic device of claim 1, wherein the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”) comprises at least one of: a video camera (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”), a digitizer, an optical scanning component, a motion sensor, a proximity sensor, a microphone, or a tap sensor.  
claim 5, Musgrave teaches the electronic device of claim 1, wherein the virtual input device comprises a mouse or a track pad (Musgrave, FIGS. 6-7, [0068], e.g., “virtual trackpad mode”).
	As to claim 6, Musgrave teaches the electronic device of claim 1, wherein the control input associated with the movement of the hand comprises a movement of a cursor on a display (Musgrave, FIGS. 3-4, [0030], “the gesture detection system 142 interprets gesture movements by a user's hand into commands for selection and manipulation of a cursor or elements displayed by an operating system 122 or application 124 running on the information handling system”). 
	As to claim 7, Musgrave teaches the electronic device of claim 1, wherein the movement of the hand comprises a movement of a finger of the hand (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures. Another example classification may include virtual trackpad inputs such as a detection of a finger touch and finger lateral movement on a gesture detection plane”).  
	As to claim 8, Musgrave teaches the electronic device of claim 7, wherein the control input associatedWO 2020/106268PCT/US2018/061788 11 with the movement of the finger of the hand (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures. Another example classification may include virtual trackpad inputs such as a detection of a finger touch and finger lateral movement on a gesture detection plane”) comprises at least one of: a single click, a double click (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”), a right click, a scroll movement, a forward action, or a backward action.  
	As to claim 9, it differs from claim 1 only in that it is the method performed by the electronic device of claim 1.  It recites the similar limitations as in claim 1 and Musgrave in view Aurongzeb teaches them, and Musgrave further teaches “mimicking control of a virtual input device” (Musgrave, FIGS. 3-4, [0055], e.g., “virtual mouse mode”, “virtual touch pad mode”, etc.).  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 10, Musgrave teaches the method of claim 9, wherein the enabling is performed via a user selection on the electronic device (Musgrave, FIG. 5, [0055], e.g., “at 540, the side mount camera of the vision system captures one or more images of the free space gesture motion. This image capture is used at 545 to classify the gesture … virtual mouse mode … virtual track pad mode”).  
	As to claim 11, Musgrave teaches the method of claim 9, wherein the causing comprises: 
	scanning, by the processor, the hand (Musgrave, FIG. 5, [0055], “capture image of gesture motions 540”); 
	mapping, by the processor, the hand to a coordinate system; and determining, by the processor, an orientation of the hand within the coordinate system (Musgrave, FIGS. 2 and 5, [0032], “system 20 executes code in software or firmware on processor chipset(s) 208 for gesture detection and interpretation by the gesture detection system 242 and coordinates gesture images and data from vision system 269”; [0060], e.g., “execute cursor control command in software application 590”; it is inherently within the scope of anticipation that “executing cursor control command” requires mapping the hand to a coordinate system and determining an orientation of the hand within the coordinate system).
	As to claim 12, Musgrave teaches the method of claim 11, further comprising: detecting, by the processor, a tapping motion of a finger of the hand (Musgrave, FIG. 5, [0055], “a virtual i.e., tapping motion(s), and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”).  
	As to claim 13, Musgrave teaches the method of claim 9, wherein the causing comprises: 
	recording, by the processor, a video image of the hand (Musgrave, FIG. 5, [0055], “capture image of gesture motions 540”); and 
	processing, by the processor, the video image to determine the movement of the hand (Musgrave, FIG. 5, [0057], e.g., “the gesture detection system rates the gesture in comparison with data from the gesture database at 570. The rating is a score of similarity with gestures stored for gesture mode classifications”).  
	As to claim 14, it differs from claim 9 only in that it is the non-transitory computer readable storage medium encoded with instructions executed by the electronic device of claim 1.  It recites the similar limitations as in claim 1 and Musgrave in view of Yoneno and Aurongzeb teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 15, Musgrave in view of Yoneno teaches the non-transitory computer readable storage medium of claim 14, wherein virtual input device comprises a mouse (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures”) and the movement of the hand and the tapping sound (Yoneno, FIGS. 2 and 6, [0079], “the pointing device 30 of this embodiment is capable of seeking the position data that represents the position P on the display screen that is directly pointed to by the presenter using a pointing rod or finger, and inputting it to the computer 10. In addition, it can also input switch data that represent a click, double click or dragging, which are the functions of the mouse button, into the computer 10 in accordance with the number of tapping sounds that occur when the presenter taps on the screen SC. Based on these capabilities, the presenter may . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 2015/0277566 A1) in view of Yoneo et al. (US 2001/0030640 A1) and Aurongzeb et al. (US 2018/0267761 A1) and Shotton et al. (US 2017/0185141 A1).
	As to new claim 16, Aurongzeb teaches the electronic device of claim 1, further comprising: a digitizer to scan the hand of the user to create a three dimensional model of the hand (Aurongzeb, FIG. 11, [0036], “ three-dimensional camera activation at step 120 and touch and audio sensors active at step 124. At step 126, touch, visual and audio inputs fuse with context at the displays to manage virtual device interpretation, such as with multi-finger touches and taps associated with a keyboard mode”).
	Musgrave in view of Yoneo and Aurongzeb fails to explicitly teach “a display to show the three dimensional model of the hand so that the user may view how the hand is moving on the display”.
	However, Shotton teaches the concept of a display to show the three dimensional model of the hand so that the user may view how the hand is moving on the display (Shotton, FIG. 2, [0025], “ In this example the 3D model of the hand is a rigged model which is a model that has an associated skeleton. In the example of FIG. 2 the skeleton and at least some of the joints of the skeleton 200, 204 are visible”).
120” taught by Aurongzeb to be further displayed as the “3D model of the hand”, as taught by Shotton, in order to provide “an apparatus which enables a user to accurately manipulate one or more virtual entities using his or her hand(s)” (Shotton, [0018]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 2015/0277566 A1) in view of Yoneo et al. (US 2001/0030640 A1) and Aurongzeb et al. (US 2018/0267761 A1) and Park (KR 200198055 Y1, hereinafter English translation provided by Clarivate Analytics).
	As to new claim 17, Aurongzeb teaches the electronic device of claim 1, wherein movement of the index finger (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”) may be assigned to a single click function (Aurongzeb, FIG. 5, [0030], “index tap = left mouse”; it is inherently taught that the conventional single click function is assigned to the “left mouse” function), a double clock function, and a scrolling function, movement of the middle finger may be assigned to right click function (Aurongzeb, FIG. 5, [0030], “ring tap = right mouse”; it is a mere engineering choice to decide which finger to assign for a specific function). 
	Musgrave in view of Yoneo and Aurongzeb fails to explicitly teach “movement of the thumb may be assigned to a back action for a web browser, and movement of the pinky finger may be assigned to a forward action for the web browser”.
	However, Park teaches the concept that movement of the thumb (Park, see FIG. 2, “left function button 230” is located at the position of thumb) may be assigned to a back action for a web browser, and movement of the pinky finger (Park, see FIG. 2, “right function button 240” is 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “image sensors 154” and “tapping sound processor 50” taught by Musgrave in view of Yoneo to further detect the movements of thumb and pinky fingers, as taught by Park, in order to provide that “the screen window can be moved forward and backward by simply pressing the buttons on the left and right sides of the mouse without moving the mouse” (Park, p. 2).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Sinha et al. (US 2017/0168586 A1) teaches the concept of a “method for hand pose identification in an automated system including providing depth map data of a hand of a user” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Mar. 8, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***